

114 HR 6132 IH: National Trauma Care System Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6132IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Ms. Duckworth introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a task force to develop a national trauma care system, to improve the trauma care
			 system of the Department of Defense, and for other purposes.
	
		1.Short title; findings and sense of Congress
 (a)Short titleThis Act may be cited as the National Trauma Care System Act. (b)FindingsCongress finds the following:
 (1)Trauma is the leading killer of Americans under the age of 46 in the United States, killing more than 192,000 Americans each year.
 (2)The National Research Council has indicated since 1966 that Federal funding for trauma research was inadequate—leading the Institute of Medicine in 1999 to conclude that, The nation’s current investment in injury [trauma] research is not commensurate with the magnitude of the problem..
 (3)The National Academies of Sciences found that between 200,000 and 300,000 Americans may have died from survivable traumatic injuries between 2001 and 2011.
 (4)According to the Centers for Disease Control and Prevention, the economic burden of trauma was more than $671,000,000,000 in 2013 and it is one of the most expensive health care problems in the country.
 (5)According to the National Trauma Center, the National Institutes of Health spends less than $200 each year on trauma research for each year of potential life lost.
 (6)The Institute of Medicine has recommended greater consideration of a disease’s societal and economic burden when allocating research funding.
 (7)Nearly all combat deaths in the Armed Forces are due to trauma-related incidents, and between 2001 and 2011, nearly 25 percent of battlefield deaths were caused by survivable injuries.
 (8)The 75th Ranger Regiment of the Army nearly eliminated its preventable fatalities by implementing data-driven performance improvement policies and taking command-ownership of treatment outcomes.
 (9)Military and civilian trauma practitioners must be able to share data, techniques, and procedures easily so they can institutionalize advances in care within their respective organizations.
 (10)The National Academy of Sciences concluded that a national strategy and joint military–civilian approach for improving trauma care is lacking, placing lives unnecessarily at risk … that a unified effort is needed to address this gap and ensure the delivery of optimal trauma care to save the lives of Americans injured within the United States and on the battlefield..
 (c)Sense of CongressIt is the sense of Congress that— (1)the President should establish and articulate a goal of achieving zero preventable deaths after injury and minimizing trauma-related disability and direct efforts towards that end;
 (2)the Federal Government should promote the development of a learning health system that enables a continuous improvement of military and civilian trauma systems through evidence-based initiatives; and
 (3)the Federal Government should promote greater collaboration between, and integration of, military and civilian trauma systems, including with respect to the permanent assignment of military trauma teams in civilian trauma centers, to prepare for mass trauma incidents in the homeland.
				2.Task Force on Eliminating Preventable Deaths or Disabilities due to Traumatic Injuries
 (a)EstablishmentThere is established a task force to be known as the Task Force on Eliminating Preventable Deaths or Disabilities due to Traumatic Injuries (in this section referred to as the Task Force). (b)MembershipThe Task Force shall be composed of the following:
 (1)The Director of the Office of Management and Budget, who shall serve as the chairperson of the Task Force.
 (2)The Secretary of Defense. (3)The Secretary of Health and Human Services.
 (4)The Secretary of Transportation. (5)The Secretary of Veterans Affairs.
 (6)The Secretary of Homeland Security. (7)The Commissioner of Food and Drugs.
 (8)The Director of the Domestic Policy Council. (9)The Director of the National Institutes of Health.
 (10)The Administrator of the Centers for Medicare & Medicaid Services. (11)The Director of the Centers for Disease Control and Prevention.
 (12)The Assistant Secretary of Health of the Department of Health and Human Services. (13)The Assistant Secretary of Preparedness and Response of the Department of Health and Human Services.
 (14)The head of the Office of the National Coordinator for Health Information Technology of the Department of Health and Human Services.
 (15)A representative from the National Academies of Sciences, Engineering, and Medicine. (c)Plan (1)DevelopmentThe Task Force shall develop a plan to establish a national trauma care system to facilitate the ability of the United States to—
 (A)eliminate the occurrence of preventable deaths related to injuries; (B)eliminate the occurrence of trauma-related disabilities; and
 (C)respond to mass trauma incidents. (2)GoalsThe Task Force shall establish specific goals and milestones, and responsibilities for heads of departments and agencies of the Federal Government to meet such goals and milestones, to carry out the plan under paragraph (1).
 (3)ElementsThe plan under paragraph (1) shall include the following elements: (A)Establishing a national trauma care system capable of continuous learning and improvement.
 (B)Fostering of greater collaboration and uniformity of standards of care. (C)Promoting access to patient-level data from across the continuum of care and just-in-time access to high-quality knowledge for trauma care teams and personnel who support such teams.
					(d)Establishment of national trauma care system
 (1)GovernanceThe Task Force shall collaborate with representatives of State and local governments, the private sector, and academia to—
 (A)establish the national trauma care system pursuant to the plan developed under subsection (c), including by developing and carrying out the aims, design, and governance of the national trauma care system; and
 (B)jointly define a framework for the national trauma care system, including the designation of the roles, responsibilities, authorities, and accountabilities of stakeholders.
 (2)CriteriaThe Task Force shall ensure the following: (A)The national trauma care system described in subsection (c)(3)(A) includes mechanisms for accountability.
 (B)Each budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, requests funding in amounts necessary to develop and support the national trauma care system.
 (C)The national trauma care system includes a data-driven research agenda. (D)The national trauma care system—
 (i)ensures military and civilian trauma systems collect and share common data covering the entire continuum of care; and
 (ii)is capable of disseminating data related to prevention, mortality, disability, mental health, patient experience, and other intermediate and final clinical and cost outcomes.
 (E)The national trauma care system is developed and carried out in a manner that reduces regulatory and legal barriers to the full integration of the trauma continuum of care from the point of injury, to acute hospitalization, and through rehabilitation and recovery.
 (F)The national trauma care system is capable of responding domestically to any intentional or unintentional mass casualty incident.
					(e)National trauma research action plan
 (1)In generalThe Task Force shall develop and implement a national trauma research action plan to carry out a coordinated approach to trauma care research conducted by the Federal Government (including by the Department of Defense, the Department of Health and Human Services, the Department of Veterans Affairs, and the National Institutes of Health) and academia and other private institutions.
 (2)ElementsThe plan under paragraph (1) shall include the following elements: (A)An analysis of the performance gaps with respect to trauma care provided by the Armed Forces and trauma care provided by civilian health care providers, including with respect to the full continuum of care and with respect to needs specific to intentional or unintentional mass casualty incidents and specific patient populations.
 (B)Requirements-driven and patient-centered research strategies and priorities for addressing the gaps identified under subparagraph (A).
 (C)An integrated strategy for the Armed Forces and civilians with short, intermediate and long-term steps for—
 (i)ensuring that appropriate military and civilian resources are directed toward efforts to fill the gaps identified under subparagraph (A) (particularly between periods in which the Armed Forces are engaged in conflicts or contingency operations); and
 (ii)designating the responsibilities and milestones for implementing the strategy by the Armed Forces, the Federal Government, and industry stakeholders.
 (D)The promotion of military-civilian research partnerships to ensure that knowledge is transferred to and from the Armed Forces and that lessons learned from combat can be refined during periods in which the Armed Forces are not engaged in conflicts or contingency operations.
					(f)Staff
 (1)DetaileesUpon request of the chairperson of the Task Force, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Task Force to assist it in carrying out its duties under this section.
 (2)Appointment of additional personnelWith the approval of the Task Force, the Chairperson may appoint and fix the pay of additional personnel of the Task Force.
 (g)ReportsNot later than 540 days after the date of the enactment of this Act, and annually thereafter, the Task Force shall submit to Congress a report on the activities of the Task Force, including—
 (1)the plan under subsection (c); (2)the national trauma research action plan under subsection (e); and
 (3)any recommendations regarding legislative action required to fully implement such plans and to carry out this Act.
 (h)Trauma care system definedIn this section, the term trauma care system means an organized, inclusive approach to facilitating and coordinating a multidisciplinary system response to severely injured patients that encompasses a continuum of care provision and inclusive of—
 (1)injury prevention and control; (2)public health;
 (3)emergency medical services field intervention; (4)emergency department care;
 (5)surgical interventions; (6)intensive and general surgical in-hospital care;
 (7)rehabilitative services; and (8)social services and support groups that assist injured people and significant others of such injured people with returning to society at the most productive level possible.
				3.Trauma standards and policies for the Department of Health and Human Services
 The Secretary of Health and Human Services shall— (1)not later than 540 days after the date of the enactment of this Act, develop and publish standards for trauma care in pre-hospital and hospital settings;
 (2)identify, evaluate, and, to the extent practicable, implement policies to ensure coordination between prehospital trauma care and trauma care at trauma centers and hospitals;
 (3)work with the Secretary of Defense, the Secretary of Veterans Affairs, and other stakeholders as the Secretary of Health and Human Services determines necessary to facilitate the collection and sharing of data among trauma systems of the Federal Government and non-governmental trauma systems across the continuum of care, to the extent practicable pursuant to the regulations described in paragraph (4);
 (4)revise regulations and clarify existing regulations through policy statements to clarify the scope and applicability of regulations and guidance issued pursuant to the Health Insurance Portability and Accountability Act with respect to trauma care such that barriers to the use and disclosure of protected health information across the continuum of care are minimized;
 (5)ensure the civilian trauma systems participate in a structured trauma quality improvement process; (6)not later than one year after the date of the enactment of this Act, submit a report to Congress that identifies statutory or regulatory changes needed to—
 (A)ensure that emergency medical services are appropriately compensated under Federal law; (B)condition reimbursement under Federal law of ambulance services on the quality of care provided;
 (C)waive or modify the requirement of informed consent for minimal-risk research in the emergency medical service context; and
 (D)improve data collection in health care settings where practical and ethical concerns constrain the use of randomized control trials, including settings in which emergency medical services are provided; and
 (7)in developing the report in paragraph (6), consult with relevant stakeholders in the private and public sectors and provide an analysis of the effects of any proposed statutory or regulatory changes, including—
 (A)the costs of delivery of trauma care in different care settings; and (B)anticipated changes in treatment outcomes for emergency medical services.
				4.Joint Trauma System of the Department of Defense
			(a)Plan
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan to establish a Joint Trauma System within the Defense Health Agency that promotes improved trauma care to members of the Armed Forces and other individuals who are eligible to be treated for trauma at a military medical treatment facility.
 (2)ImplementationThe Secretary shall implement the plan under paragraph (1) after a 90-day period has elapsed following the date on which the Comptroller General of the United States is required to submit to the Committees on Armed Services of the House of Representatives and the Senate the review under subsection (c). In implementing such plan, the Secretary shall take into account any recommendation made by the Comptroller General under such review.
 (b)ElementsThe Joint Trauma System described in subsection (a)(1) shall include the following elements: (1)Serve as the reference body for all trauma care provided across the military health system.
 (2)Establish standards of care for trauma services provided at military medical treatment facilities. (3)Coordinate the translation of research from the centers of excellence of the Department of Defense into standards of clinical trauma care.
 (4)Coordinate the incorporation of lessons learned from the trauma education and training partnerships pursuant to section 5 into clinical practice.
 (5)Participate in a structured trauma quality improvement process. (c)ReviewNot later than 120 days after the date on which the Secretary submits to the Committees on Armed Services of the House of Representatives and the Senate the implementation plan under subsection (a)(1), the Comptroller General of the United States shall submit to such committees a review of such plan to determine if each element under subsection (b) is included in such plan.
 (d)Review of military trauma systemIn establishing a Joint Trauma System, the Secretary of Defense shall seek to enter into an agreement with a non-governmental entity with subject matter experts to—
 (1)conduct a system-wide review of the military trauma system; and (2)not later than 180 days after the date of the enactment of this Act, make publicly available a report containing such review and recommendations to establish a comprehensive trauma system for the Armed Forces.
				5.Joint Trauma Education and Training Directorate of the Department of Defense
 (a)EstablishmentThe Secretary of Defense shall establish a Joint Trauma Education and Training Directorate (in this section referred to as the Directorate) to ensure that the military trauma care providers maintain readiness and are able to be rapidly deployed for future armed conflicts. The Secretary shall carry out this section in collaboration with the Secretaries of the military departments.
 (b)DutiesThe duties of the Directorate are as follows: (1)To enter into and coordinate the partnerships under subsection (c).
 (2)To establish the goals of such partnerships necessary for military trauma teams led by military trauma care providers to maintain professional competency in trauma care.
 (3)To establish metrics for measuring the performance of such partnerships in achieving such goals. (4)To develop methods of data collection and analysis for carrying out paragraph (3).
 (5)To communicate and coordinate lessons learned from such partnerships with the Joint Trauma System established under section 4.
				(c)Partnerships
 (1)In generalThe Secretary shall enter into partnerships with civilian trauma centers. (2)Military trauma teamsUnder the partnerships entered into with civilian trauma centers under paragraph (1), military trauma teams led by military trauma care providers shall embed within the civilian trauma centers on an enduring basis.
 (3)SelectionThe Secretary shall select civilian trauma centers to enter into partnerships under paragraph (1) based on patient volume, acuity, and other factors the Secretary determines necessary to ensure that the military trauma care providers and the associated clinical support teams have adequate and continuous exposure to critically injured patients.
 (4)ConsiderationIn entering into partnerships under paragraph (1), the Secretary may consider the experiences and lessons learned by the military departments that have entered into memoranda of understanding with civilian medical centers for trauma care.
 (5)Reserve componentsThe Secretary shall ensure that the partnerships under paragraph (1) provide opportunities for the participation of military trauma care providers and military trauma teams of the reserve components of the Armed Forces.
 (d)AnalysisThe Secretary of Defense shall conduct an analysis to determine the number of military trauma care providers, by specialty and component, that must be maintained within the Department of Defense to meet the requirements of the combatant commands.
 (e)Implementation planNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan for establishing the Joint Trauma Education and Training Directorate under subsection (a) and entering into partnerships under subsection (c).
 (f)DefinitionsIn this section: (1)The term military trauma care provider means a member of the Armed Forces who furnishes emergency, critical care, and other trauma acute care, including a physician, military surgeon, physician assistant, nurse, respiratory therapist, flight paramedic, combat medic, or enlisted medical technician.
 (2)The term and military trauma team means a complete military trauma team consisting of military trauma care providers. 6.Evaluation of the Secretarial Designee Program (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the activities of the Secretarial Designee Program, including—
 (1)the number of applicants admitted to the Program since the inception of the Program; (2)the criteria used to grant admittance to the Program;
 (3)the admittance rate into the Program; (4)the costs associated with administering the Program;
 (5)the feasibility of allowing private institutions and individuals to nominate applicants for admission to the Program;
 (6)recommendations for improving processing times of applications for the Program; (7)the current ability of the military health system to provide support to civil authorities during a mass casualty incident; and
 (8)an assessment of the Program. (b)Standardized admission policies and processesThe Secretary shall standardize the admission policies and processes of the Secretarial Designee Program with respect to the Secretary and each Secretary concerned implementing the Program.
 (c)DefinitionsIn this section: (1)The term Secretarial Designee Program means the program under which health care is provided to individuals other than members of the uniform services and dependents of such members at military medical treatment facilities, as described in Department of Defense Instruction 6025.23, dated October 2, 2013, and implemented by the Office of the Secretary of Defense and the military departments.
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 